Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered, and are partially persuasive. While the amended claims claim beyond the previously made rejections, they raise issues regarding claim clarity, as is further discussed below. These issues have resulted in the new grounds of rejection presented in the present action.

Specification
The disclosure is objected to because of the recitation in [171-172], which establishes antecedent basis for the language “information source device triggered communication” (now recited in claim 1).	[171], continuing into [172], recites: 	“Information about ISD 104 may be discovered by triggering ISD 104 to send communications. Such a communication is an 'ISD Triggered Communication'. Exemplary ISD Triggered Communications that expose the IP address of ISD 104 are disclosed in PCT Application WO02/08853, the entirety of which is herein incorporated by reference.” (emphasis added).	PCT WO02/08853 (presently attached) has been reviewed. However, it contains no mention of an “information source” and no discussion regarding any type of “trigger”, 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claim 12, said claim has been amended to recite “location-specific data associated with routers adjacent to the potential relay device”. “Location-specific data” is discussed in the specification, as are “routers” and “the potential relay device”, however, no location-specific data associated with routers adjacent to the potential relay device” as part a determination as to “the likelihood” of the presence of a “potential relay device” in the manner now recited in claim 12.
Regarding claim 18, said claim has been amended to recite “determining network package data for network packages from at least the potential relay device, wherein the network package data comprises at least location-specific data associated with a transmission control protocol (TCP) session used to determine an administrator of the potential relay device” (emphasis added).	TCP sessions, location-specific data, and administrator determinations are all discussed in Applicant’s specification. However, Applicant’s specification fails to discuss these concepts in a manner that associates the “location-specific data” with the “TCP session used to determine an administrator” in the manner now recited in claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 2, said claim has been amended to recite an “information source device triggered communication”. As noted above in the objection to the specification, an “information source device triggered communication” is discussed in [171-172] of Applicant’s specification. An “information source device triggered communication” is not a term of art. While embodiments from the specification are not read into the claims, when a claim term is recited (particularly when the language is not a term of art), the specification is a valuable tool for determining the intended breadth and scope of the claim language. Thus, the fact that [171-172] of the specification notes that WO 02/08853 provides “exemplary ISD Triggered Communications”, when no such examples are provided in the noted publication (which is presently attached for reference), raises issues regarding the intended scope of the term “information source device triggered communication”, and thus the scope of the claim itself.	Claims 3 – 11 depend of claim 2 and fail to clarify the issue noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442